Title: To John Adams from Tench Coxe, 11 November 1793
From: Coxe, Tench
To: Adams, John



Sir
Philada. November 11th. 1793

Since I had the honor to address you last my house and offices having been thoroughly cleaned, I have the pleasure of being again at home &  address you from my office table. My family will be in Town this week as I have written for them.
Of the seven gentlemen in my office, and the Messenger none have died, tho it was kept open by one of them & the messenger thro the whole time. Five of them and the Messenger with their families and myself are now here.—
The weather is cool, bright and a little windy, wch. is confirming to the health of the inhabitants—The appearances are comfortable, and I do not perceive any room for apprehension, tho I exercise a constant prudence and caution. The town looks beautifully clean, nothing lying in the streets or gutters, but building materials for numerous repairs & new houses, which are in hand. At present I feel no doubt of the safety of the city during the ensuing months.
Some arrivals from the french Islands have brought persons with putrid diseases, but to this all our Seaports are liable, and from the vigilance of our police & Physicians, and the establishments lately prepared for the reception of sick persons, I do not think we are in as much danger as other places, from that source.—
I shall continue to inform you of the state of things—
You have all the foreign intelligence known here, in the public prints—There is a confirmation in London papers of the Affair of Toulon. A convention between the French & combined powers placed that city with sixteen ships of war, the naval magazines &ca. in the hands of Lord Hood under English command, and a mixt garrison of English & French in trust of the young french   prince who was proclaimed there—The convention is bottomed on the Constitution of 1789.—
The affair of the 9 or 10th. of Septr. is also confirmed so far as a considerable derangement of the besiegers of Dunkirk, the wounding of Prince Adolphus of England, the death of Moncrief, the loss of military stores, and a temporary loss (at least) of 70 pieces of cannon. The English accounts admit a loss of 1200 men, the reports from France run from 7 to 18,000—I have no opinion as to numbers but I believe it to be an affair of some importance in favor of the besieged—There are london prints recd. of Septr. 18 but I have not seen them.
I venture to mention to you the certainty of Mr. Jefferson resignation about the time or shortly after the meeting of Congress in Decr. Mr. Hamilton is my informant, but I do not consider myself at liberty to say any thing on the matter but to yourself.
I have the honor to be with the greatest respect Sir / Yr. most obedt. Servant
Tenche CoxeYou will oblige me by presenting my respectful comps. to Mrs. Adams, and to Col. Smith & his lady, if in Massachusetts—
